UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7263



CARROLL LEE MOORE,

                                            Plaintiff - Appellant,

          versus


HELEN F. FAHEY, parole board member; DAVID
HARKER, parole board member; CAROL ANN
SIEVERS, parole board member,

                                           Defendants - Appellees.


                            No. 04-7329



CARROLL LEE MOORE,

                                            Plaintiff - Appellant,

          versus


HELEN F. FAHEY, parole board member; DAVID
HARKER, parole board member; CAROL ANN
SIEVERS, parole board member,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.  James R. Spencer, District
Judge. (CA-03-562)
Submitted:   December 15, 2004           Decided:   January 10, 2005



Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carroll Lee Moore, Appellant Pro Se. Richard Carson Vorhis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

          In these consolidated appeals, Carroll Lee Moore appeals

the district court’s orders denying relief on his 42 U.S.C. § 1983

(2000) complaint and denying his motion for reconsideration under

Fed. R. Civ. P. 59(e).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm both orders on the

reasoning of the district court. See Moore v. Fahey, No. CA-03-562

(E.D. Va. July 9 and July 30, 2004).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 3 -